Title: To James Madison from William C. C. Claiborne, 27 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 27 August 1805, “Territory of Orleans 150 Miles from New Orleans.” “I passed over to Batton Rouge on Yesterday, and partook of the hospitality of Governor Grandpré: I was introduced into a Fort, where the Governor has resided for several Months, from an apprehension that Kemper and his Associates, still meditate an Attack against his Government.
          “The Fort of Batton Rouge, has lately been repaired; but the Works are ill constructed, and could not be defended (even from Assault) by a less number than One Thousand Men: the Scite also has been injudiciously selected, for it is commanded by ground not more than a Quarter of a Mile distant.
          “I will endeavour to reach Fort Adams on tomorrow; from whence I shall pass by the Way of Natchez to Concordia, where I propose remaining for two Weeks, unless my earlier return to New Orleans, should be found expedient.”
          
            Adds in a postscript: “The Fort at Batton Rouge I am informd is Garrissoned by One Hundred and Twenty Men.”
          
         